Citation Nr: 0636580	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-26 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the oropharynx, to include as due to exposure to 
herbicides and as secondary to service-connected prostate 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958 and from March 1959 to April 1977.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2003 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran contends that his squamous cell carcinoma of the 
oropharynx was caused by his active duty service, to include 
his exposure to herbicides while serving in the Republic of 
Vietnam, or in the alternative, that is secondary to his 
service-connected cancer of the prostate.  The Board notes 
that the record does not contain a medical opinion with 
respect to the etiology of the veteran's cancer, and 
therefore, the veteran should be provided a VA examination to 
determine the etiology of his cancer of the oropharynx.  

In addition, the Board notes that the veteran has not been 
provided the proper notification required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The record reflects 
that the originating agency attempted to comply with the 
requirements of the VCAA in a February 2003 letter; however, 
this letter was inadequate as it only addressed the issue of 
service connection on a secondary basis.  Upon remand, the 
veteran should be provided complete notice with respect to 
the VCAA, including notice that he should submit all 
pertinent evidence in his possession.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and that he should 
submit all pertinent evidence in his 
possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
squamous cell carcinoma of the oropharynx 
and any currently present residuals.

The veteran should be properly notified 
of the date, time, and place of the 
examination(s) in writing.  Any indicated 
studies must be performed and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should proffer an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the disorder is etiologically 
related to the veteran's exposure to 
Agent Orange or to any other incident of 
active duty service.  The examiner should 
also state whether it is at least as 
likely as not that the veteran's 
oropharynx cancer is etiologically 
related to his prostate cancer, or 
whether the veteran's prostate cancer 
resulted in an aggravation of the 
veteran's oropharynx cancer.

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record, including 
consideration of Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) and 38 C.F.R. 
§ 3.310 (2006).  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


